Exhibit 99.2 INTRODUCTION TO UNAUDITED PRO FORMA COMBINED FINANCIAL INFORMATION On July 13, 2010, Solar Park Initiatives, Inc., f/k/a Critical Digital Data, Inc. (the “Registrant” or “Parent”) approved an Agreement and Plan of Merger and Reorganization (the “Agreement”).As of July 13, 2010, by and among Critical Digital Data, Inc, a Nevada corporation (the “Parent”), Solar Park Acquisition Corp., a Nevada corporation (the Acquisition Subsidiary”) and Solar Park Initiatives, Inc a Nevada corporation (the “Company”).The Agreement was a merger of the Acquisition Subsidiary, a wholly-owned subsidiary of the Parent, with and into the Company, with the Company as the surviving entity after the merger (the “Merger”), whereby the Stockholders of the Company will receive common stock of the Parent in exchange for their capital stock of the Company.The Parent, Acquisition Subsidiary and the Company Merger qualifies as a “plan of reorganization” under Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”) and not subject the holders of equity securities of the Company to tax liability under the Code.All respective boards of Parent, Acquisition Subsidiary and the Company have approved this Agreement.Prior to closing of the transaction the Parent obtained shareholder approval to amend its Articles of Incorporation (the “Amendment”) to (a) effect a forward-split such that thirteen (13) shares of Common Stock were issued for every 1 share of the Parent issued and outstanding immediately prior to filing of the amendment (the “Split”), and (b) change its name to Solar Park Initiatives, Inc. (the “Name Change”). Each share of common stock, $0.001 par value per share, of the Company (“Company Shares”) issued and outstanding immediately prior to the Effective Time (other than Company Shares owned beneficially by the Parent or the Acquisition Subsidiary and Dissenting Shares) shall be converted into and represent the right to receive such number of shares of common stock, $0.001 par value per share, of the Parent (“Parent Common Stock”) as is equal to the Common Conversion Ratio (as defined below). An aggregate of 53,137,500Exchange shares of Parent Common Stock shall be issued to the stockholders of the Company in connection with the Merger. The “Common Conversion Ratio” shall be obtained by dividing (i) 53,137,500 Exchange shares of Parent Common Stock by (ii) the total number of outstanding Company Shares immediately prior to the Effective Time on a diluted basis after giving effect to the exercise of all outstanding options (“Options”), warrants (“Warrants”) and other rights to acquire Company Shares other than warrants to purchase 3,926,681 shares of Company Common stock at $0.66 per share (the “Seed Round Warrants”). The Seed Round Warrants are described in Section 2.2 of the Company Disclosure Schedule. Stockholders of record of the Company as of the Closing Date (the “Indemnifying Stockholders”) shall be entitled to receive immediately 100% of the shares of Parent Common Stock into which their Company Shares were converted pursuant to this Section 1.5 (the “Merger Shares”). Each issued and outstanding share of common stock, par value $0.001 per share, of the Acquisition Subsidiary shall be converted into one validly issued, fully paid and non-assessable share of Surviving Corporation Common Stock. The authorized capital stock of the Company consists of 100,000,000 Company Shares. As of July 13, 2010, 60,905,000 Company Shares were issued and outstanding, warrants to purchase an additional 3,926,681 Company Shares were issued and outstanding, and no Company Shares were held in the treasury of the Company. The following unaudited pro forma condensed combined financial statements are presented to illustrate the estimated effects of the Merger.The unaudited pro forma combined financial statements were prepared using the historical financial statements of the Registrant and Company. The unaudited pro forma combined financial information should be read in conjunction with the Registrant’s audited financial statements as of and for the year ended September 30, 2009 which are included in its September 30, 2009 Annual Report on Form 10-K; and with the Company’s audited financial statements as of January 31, 2010 and unaudited financial statements for the two month period ending as of March 31, 2010. The financial information of Critical Digital Data, Inc and Solar Park Initiatives, Inc. is filed together with this Unaudited Pro Forma Condensed Combined Financial Statements on this Form 8-K. The unaudited pro forma combined balance sheet as of March 31, 2010 combines the quarterly reviewed balance sheet of the Registrant as of March 31, 2010,and the quarterly reviewed balance sheet of Solar Park Initiatives, Inc. as of March 31, 2010 and assumes that the Merger was consummated on October 1, 2009. 1 The unaudited pro forma combined statements of operations for the six month period ended March 31, 2010 assumes that the Merger was consummated as of October 1, 2009 the beginning of the Registrants fiscal year, excluding 5 days of insignificant activity of the Company’s operations from inception date of September 25, 2009 to September 30, 2009.The unaudited pro forma combined statement of operations for the six month period ended March 31, 2010 combines the 10Q filed statement of operations of the Registrant for the six months ended March 31, 2010 with the combined audited financial statements for the period ending January 31, 2010 with the unaudited but auditor reviewed statements of operations of the Company for the twomonths ended March 31, 2010. The information presented in the unaudited pro forma condensed combined financial statements does not purport to represent what our financial position or results of operations would have been had the Merger occurred as of the dates indicated, nor is it indicative of our future financial position or results of operations for any period.You should not rely on this information as being indicative of the historical results that would have been achieved had the companies always been combined or the future results that the combined company will experience after the Merger. The unaudited pro forma adjustments are based upon available information and certain assumptions that we believe are reasonable under the circumstances. 2 SOLAR PARK INITIATIVES, INC. (f/k/a CRITICAL DIGITAL DATA, INC. or CDD) AND SOLAR PARK INITIATIVES, INC. (SPI) UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET MARCH 31, 2010 SPI (f/k/a CDD) Historical SPI Historical Pro Forma Adjustments Pro Forma Notes Combined Assets Cash and cash equivalents $ $ $ - $ Accounts receivable, net - Other current assets Total current assets Other intangible assets - ) a. - Total assets $ $ $ ) $ Liabilities Accounts payable and accrued expenses Accounts payable and accrued expenses, related parties Notes payable – related party - - Total current liabilities - Stockholders’ equity Common stock ) b. b. Additional paid-in capital ) a. ) b. ) c. b. Accumulated deficit ) ) c. ) Total stockholders’ equity ) Total liabilities and stockholders’ equity $ 3 The following adjustments have been reflected in the Unaudited Pro Forma Condensed Combined Balance Sheet: a. To eliminate CDD’s historical intangible assets and bring them to fair value. b. To record reverse acquisition by Registrant of all issued and outstanding capital stock of CDD in exchange for 53,137,500 newly issued shares of Common Stock pursuant to Exchange Agreement. And to record held shares by Summerton of 487,500 and outstanding Registered public shares of 7,280,000, all post split. c. To eliminate pre-acquisition accumulated deficit of Solar Park Initiatives (f/k/a Critical Digital Data, Inc.). 4 SOLAR PARK INITIATIVES, INC. (f/k/a CRITICAL DIGITAL DATA, INC. or CDD) AND SOLAR PARK INITIATIVES, INC. (SPI) UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FOR THE PERIOD ENDED MARCH 31, 2010 SPI (f/k/a CDD) Historical SPI Historical (1) Pro Forma Adjustments Pro Forma Combined Revenues $ $ - $ — $ Cost of revenues - — Gross profit - — Operating expenses — Operating loss ) ) - Interest expense — — Net loss $ ) $ ) $ — $ ) Net loss per common share $ ) $ ) $ ) Average common and common equivalent shares Historical amounts for SPI include the two month period ending . 5 SOLAR PARK INITIATIVES, INC. Unaudited Financial Statements as of and for the Two Month period ending March 31, 2010 Solar Park Initiatives, Inc. BALANCE SHEET A Development Stage Company March 31, 2010 January 31, 2010 ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Prepaid expenses and other current assets - Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Wages payable Accrued expenses Total current liabilities Stockholders' equity Common stock, $0.001 par; 100,000,000 authorized 19,889,000 and 19,389,000 issued and outstanding, respectively Paid-in capital Accumulated deficit ) ) Total stockholders' equity ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 6 Solar Park Initiatives, Inc. STATEMENTS OF OPERATIONS (UNAUDITED) A Development Stage Company For the Two Months Ended March 31, Inception to date through March 31, Revenues, net $
